department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr legend taxpayer a amount d amount e amount f amount g ira y bank b company p plan x credit_union o account z dear in letters dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from plan x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a misunderstanding with a representative of credit_union o about his intent to establish an ira taxpayer a represents that amount f has not been used for any other purpose on date taxpayer a was entitled to receive a distribution from plan x of his total account balance amount d as a result of his retirement from company p of this cc into ira y direct_rollover of amount d amount amount e was received in the form of a check payable to bank b for the _benefit of taxpayer a and was directly rolled over into ira y on date taxpayer a asserts that he did not make a because he was concerned about fdic insurance limits and wanted to establish an ira - with the remaining funds at another financial_institution accordingly after federal_income_tax withholding of amount g the remainder of taxpayer a’s account balance amount f was issued by check payable to taxpayer aon date taxpayer a hand delivered the amount f check to a representative of credit_union o on date at the time of deposit taxpayer a intended to rollover amount f but because ofa misunderstanding amount f was deposited into account z a non-ira account taxpayer a's cpa discovered this error at the time he was preparing taxpayer a's federal_income_tax return amount f remains deposited in account z at credit_union o and has not been used for any other purpose based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to amounts f and g because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rotlover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a - foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayer a demonstrates that taxpayer a received a distribution from plan x of amount f and that the failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a misunderstanding with a representative of credit_union o which resulted in amount f being placed into a non- ira account thus taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount f into an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours vy frances v sloan employee_plans technical group manager ‘enclosures deleted copy of letter_ruling notice of intention to disclose
